NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
GLOBAL CONSTRUCTION, INC.,
Appellcmt,
V.
Eric K. Shinseki, SECRETARY OF VETERANS
AFFA1RS,
Appellee.
2010-1272
Appeal from the CiVilian Board of Contract Appea1s in
no. 1198, Adn1inistratiVe Judge Jeri Kay1ene Sorners.
ON MOTION
ORDER
G1oba1 Construc1;i0n, Inc. moves for a 21-day exten-
sion of time, until Ju1y 27 , 2010, to file its opening brief,
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

GLOBAL CONST V. VA
2
FOR THE CoURT
 0 9  /s/ J an Horba1y
Date
cc: Joree G. BroWn1ow, Esq.
S
Domenique Kirchner, Esq.
J an Horba1y
C1erk
Fl
U.S.
1se‘a¢"1;gE.?a=.z'.-iP"
JUL 0 9 2010
1Armonsm
cum